187 F.2d 1023
UNITED STATES of America, Plaintiff-Appellee,v.LESLIE APARTMENTS, Inc., Leslie Garage, Inc., Defendants-Appellants.
No. 182.
Docket 21921.
United States Court of Appeals Second Circuit.
Argued February 14, 1951.
Decided March 6, 1951.

Ed Dupree, General Counsel, Leon J. Libeu, Assistant General Counsel, and Nathan Siegel, Special Litigation Attorney, Office of the Housing Expediter, Office of the General Counsel, all of Washington, D. C., for plaintiff-appellee.
Pyne, Lynch & Smith, New York City, Thomas A. Sully, New York City, of counsel, for defendants-appellants.
Before CHASE, CLARK and FRANK, Circuit Judges.
PER CURIAM.


1
Judgment, 96 F.Supp. 355, affirmed. Woods v. Forest Hills South, 2 Cir., 172 F. 2d 147.